Citation Nr: 9929081	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in m


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hearing loss.

3.  Whether a claim of entitlement to service connection for 
fatigue, due to an undiagnosed illness, is well grounded.

4.  Entitlement to service connection for fatigue, due to an 
undiagnosed illness.

5.  Whether a claim of entitlement to service connection for 
joint pain, due to an undiagnosed illness, is well grounded.

6.  Entitlement to service connection for joint pain, due to 
an undiagnosed illness.

7.  Whether a claim of entitlement to service connection for 
mood swings, due to an undiagnosed illness, is well grounded.

8.  Entitlement to service connection for mood swings, due to 
an undiagnosed illness.

9.  Whether a claim of entitlement to service connection for 
depression, due to an undiagnosed illness, is well grounded.

10.  Entitlement to service connection for depression, due to 
an undiagnosed illness.

11.  Whether a claim of entitlement to service connection for 
a sleep disorder, due to an undiagnosed illness, is well 
grounded.

12.  Entitlement to service connection for a sleep disorder, 
due to an undiagnosed illness.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969 and from September 1990 to April 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


FINDING OF FACT

The veteran has advanced plausible claims of entitlement to 
service connection for fatigue, joint pain, mood swings, 
depression, and a sleep disorder, all claimed as due to an 
undiagnosed illness.


CONCLUSIONS OF LAW

The veteran's claims of entitlement to service connection for 
fatigue, joint pain, mood swings, depression, and a sleep 
disorder, all claimed as due to an undiagnosed illness, are 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

The regulations provide that except as provided in 38 C.F.R. 
§ 3.317(c), VA shall pay compensation in accordance with 
38 U.S.C.A. Chapter 11, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in § 3.317(b), provided that such disability:  (i) 
Became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (ii) By history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  For purposes of 
this determination, "objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  For purposes of this determination, 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in 
§ 3.317 shall be considered service connected for purposes of 
all laws of the United States.  For the purposes of 
§ 3.317(a)(1), signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  Compensation shall not be paid under 
§ 3.317:  (1) If there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or (2) If there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) If there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  For purposes of this determination the term "Persian 
Gulf veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Southwest Asia 
theater of operations includes Iraq, Kuwait, Saudi Arabia, 
the neutral zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, 
and the airspace above these locations.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had any of the claimed 
disabilities during service, or whether any of the claimed 
disabilities have manifested to a compensable degree and may 
not be attributed to any known clinical diagnosis; (2) 
whether he currently has the claimed disabilities; and if so, 
(3) whether any claimed disability is etiologically related 
to his service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service, or 
meets the criteria for consideration for service connection 
as due to an undiagnosed illness.  The Board concludes that 
medical evidence is needed to lend plausible support for the 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet.App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A June 1994 VA general medical examination provides a 
diagnosis of "fatigue, etiology unclear."  That examination 
report also provides a diagnosis of "arthralgias, diffuse, 
particularly shoulders.  He has had a history of cervical 
disk with radiculopathy in the left shoulder."  The 
examination report also notes depression and mood disturbance 
and the veteran has complained of sleep disturbance.

Therefore, as there is evidence appears to show that the 
veteran has the symptoms claimed as disabilities resulting 
from an undiagnosed illness, and the etiology of the claimed 
disabilities is uncertain, the Board finds that the veteran's 
claims have satisfied the requirement of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims of entitlement to service 
connection for fatigue, joint pain, mood swings, depression, 
and a sleep disorder, all claimed as due to an undiagnosed 
illness, are well grounded.


ORDER

The veteran's claims of entitlement to fatigue, joint pain, 
mood swings, depression, and a sleep disorder, all claimed as 
due to an undiagnosed illness, are well grounded.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that as a preliminary matter, that the 
veteran's service medical records are incomplete.  The 
service medical records relating to his period of service 
from May 1968 to August 1969 are not present in the claims 
folder, despite exhaustive efforts by the RO to locate those 
records.  In addition, a large group of service medical 
records received by VA on September 23, 1994, consisting of 
photocopied service medical records, contains photocopies of 
only the fronts of those documents.  Therefore, the Board 
feels that an attempt should be made to acquire copies of 
those documents which show both the front and the back of the 
documents being reproduced.  Specifically, the Board notes 
that a June 1989 service examination shows a hearing profile 
of 2 on the front of the examination form.  The reverse of 
the form, where the decibel levels would be listed for the 
veteran's audiological examination, is not present.  
Obtaining the reverse of that examination report is necessary 
prior to adjudication of the veteran's claim of entitlement 
to service connection for hearing loss.  Furthermore, the 
Board is unable to determine whether the veteran may have had 
hypertension in service as the service medical records are 
incomplete.  Therefore, the Board has remanded the veteran's 
claims of entitlement to service connection for hypertension 
and hearing loss without consideration of whether or not 
those claims are well grounded.

The Board feels that a VA examination would be useful in 
determining whether any of the veteran's disabilities claimed 
as due to an undiagnosed illness may be attributable to any 
known clinical diagnosis.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels, to 
include copies of both the front and the 
back of any service medical records 
obtained.  Specifically, the RO should 
attempt to obtain the reverse of a June 
1989 service examination report, and the 
other service medical records previously 
submitted with that report.

2.  The RO should schedule the veteran 
for VA general medical and mental 
disorders examinations.  The claims 
folder and a copy of this remand and a 
copy of 38 C.F.R. § 3.317 should be made 
available to and be reviewed by the 
examiners prior to the examinations.  
Specifically the examiners should provide 
the following information:

a)  The examiners should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
reports that such review has been 
conducted.

b)  The general medical examiner 
should examiner the veteran for his 
claimed disability as a result of an 
undiagnosed illness, manifested by 
claimed symptoms of fatigue, joint 
pain, mood swings, depression, and a 
sleep disorder.  The RO should 
inform the veteran of the 
consequences of failing to report 
for the scheduled examination.  The 
examiner should be requested to 
address each of the veteran's 
alleged signs or symptoms 
individually, providing an opinion 
as to whether or not there are any 
clinical, objective indications of 
these symptoms.  If such objective 
evidence is present, the examiner 
should provide a description of the 
evidence or indications.  
Furthermore, for each and every 
symptom alleged by the veteran, 
(fatigue, joint pain, mood swings, 
depression, and a sleep disorder), 
the examiner should provide an 
opinion as to whether the symptom is 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings.  
If so, the examiner should identify 
the diagnosed disorder, explain the 
basis for the diagnosis, and render 
an opinion as to the etiological 
basis of the diagnosed disorder and 
its date of onset.  The examiner 
should specifically state if any of 
the alleged symptoms are not 
objectively shown.  All necessary 
tests and studies should be 
performed and the findings then 
reported in detail.  If specialist 
examinations are appropriate to rule 
out known diagnoses, such 
examination(s), (i.e. orthopedic or 
neurology) should be scheduled.  VBA 
Circular 20-92-29 (July 2, 1997).

d)  In addition, the veteran should 
be scheduled for a VA mental 
disorders examination.  The examiner 
should provide a full multiaxial 
diagnosis pursuant to the Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) 
of the American Psychiatric 
Association.  If the veteran is 
found to have a mental disorder, the 
examiner should specifically state 
whether or not any of the following 
symptoms is present, and if so, 
whether that symptom is the result 
of any mental disorder:

1) fatigue,
2) joint pain,
3) mood swings,
4) depression, and
5) a sleep disorder.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.






	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


